DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. 
The Applicant filed a common ownership statement for Komiyama (US Patent Publication Number 2019/0310438 A1). So the examiner withdraws the rejection mad in view of Komiyama. However, Applicant did not comment on Claims 1, 3, 7, 10 and 11  that are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto ( US Patent Publication Number 2015/0323708 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto ( US Patent Publication Number 2015/0323708 A1).
Hashimoto, discloses as claimed in claim 1, a lens unit (1) comprising: a plurality of lenses (11-25); and a cylindrical holder (30 and Fig. 4 shows that the holder is cylindrical) configured to hold the plurality of lenses, wherein the plurality of lenses comprises a cemented lens (10) comprising a second cemented lens element (24) bonded to a first cemented lens element (25) with an adhesive layer (40) interposed therebetween, the first cemented lens element (62) is a plastic lens (¶ 0032) comprising a convex lens surface  facing a side of the second cemented lens element (24), and a first flange unit (251) surrounding the convex lens surface at an outer peripheral side (Fig. 3),the second cemented lens element is a plastic lens (¶ 0032) comprising a concave lens surface bonded by the adhesive layer (40) onto the convex lens surface of the first cemented lens element (¶0031), and a second flange unit (241) surrounding the concave lens surface at an outer peripheral side, one of the first cemented lens element and the second cemented lens element is in contact with the holder and the other of the first cemented lens element and the second cemented lens element is not in contact with the holder1, and the 
Hashimoto, discloses as claimed in claim 3, wherein the radial direction abutment surface (244) comprises an inclined surface (246).
Hashimoto, discloses as claimed in claim 7, wherein an adhesive reservoir unit (252) is formed radially outside of the optical axial direction abutment surface (244) and the radial direction abutment surface (253).
Hashimoto, discloses, as claimed in claim 10, wherein a position at which the optical axial direction abutment surface (253) in the first cemented lens element (25) contacts the optical axial direction abutment surface in the second cemented lens element (24) and a position at which the radial direction abutment surface in the first cemented lens element contacts the radial direction abutment surface in the second cemented lens (Fig. 3) element are each provided at a plurality of position (on the left and right sides  if the lenses as shown in Fig. 2A) respectively spaced apart in a peripheral direction.
Hashimoto, discloses, as claimed in claim 11, wherein the first cemented lens element (25) is arranged on an object side (25a) relative to the second cemented lens element (24).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US Patent Publication Number 2015/0323708 A1) in view of Hayashi (JP Patent Publication Number 2005/140848 A).
Hashimoto, fails to disclose as claimed in claim 4, wherein the first cemented lens element satisfies a conditional expression of T/C < 3.0, where T denotes a lens thickness and C denotes a flange thickness. In a related art, Hayashi teaches comprising: a plurality of lenses (11-12); and a cylindrical holder (Fig. 4) wherein the first cemented lens element satisfies a conditional expression of T/C < 3.02 (¶ 0032).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the lens unit, as taught by Hashimoto, with the lens to flange thickness ratio, as taught by Hayashi, for the purpose of providing prevent a decrease in resolution (¶ [0007]).
Hashimoto, fails to teach as claimed in claim 5, wherein the first cemented lens element satisfies a conditional expression of Tl/C < 1.5, where T1 denotes a protrusion amount of the convex lens surface and C denotes a flange thickness. In a related art, Hayashi teaches wherein 3 (¶ 0032).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the lens unit, as taught by Komiyama, with the lens to flange thickness ratio, as taught by Hayashi, for the purpose of providing prevent a decrease in resolution (¶ [0007]).
Komiyama, fails to teach as claimed in claim 16, wherein the first cemented lens element satisfies a conditional expression of Tl/C < 1.5, where T1 denotes a protrusion amount of the convex lens surface and C denotes a flange thickness. In a related art, Hayashi teaches wherein the first cemented lens element satisfies a conditional expression of Tl/C < 1.5, where T1 denotes a protrusion amount of the convex lens surface and C denotes a flange thickness4 (¶ 0032).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the lens unit, as taught by Komiyama and Hayashi, with the lens to flange thickness ratio, as taught by Hayashi, for the purpose of providing prevent a decrease in resolution (¶ [0007]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US Patent Publication Number 2015/0323708 A1)  in view of Shirotori (US Patent Publication 2018/0031803 A1).
Komiyama, fails to teach as claimed in claim 12, plurality of press-fit convex units. In a related art, Shirotori teaches (Figs. 1 and 2) wherein the holder (41) is provided with a hole unit (410) with an inner peripheral surface of a substantially cylindrical shape (Fig 2). where the 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention, to have modified the lens unit, as taught by Komiyama with the plurality of press-fit convex units, for the purpose of providing holding part in a tube shape which holds the holder on its inner side (¶ 0007).

Allowable Subject Matter
Claims 2, 6, 9, 13-15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches a lens unit comprising: a plurality of lenses; and a cylindrical holder configured to hold the plurality of lenses, wherein the plurality of lenses comprises a cemented lens comprising a second cemented lens element bonded to a first cemented lens element with an adhesive layer prior fails to simultaneously teach wherein a thickness of the adhesive layer formed between the first cemented lens element and the second cemented lens element is in a range of 5 to 30 µm in a region in which the convex lens surface and the concave lens surface are bonded, in a range of 10 to 50 µm, in a region in which the first flange unit and 

Conclusion
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872



 
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 24 contacts the holder and 25 does not
        2 .85/.54 =1.57
        3 0.43/0.54 = 0.79
        4 0.43/0.54 = 0.79